        Case 2:15-cr-00353-GMN-NJK Document 104 Filed 12/07/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Christopher Ryan Busby

 8
                                  UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:15-cr-353-GMN-NJK
12                  Plaintiff,                           STIPULATION TO MODIFY
13                                                       CONDITIONS OF RELEASE
            v.
                                                         (Fourth Request)
14   CHRISTOPHER RYAN BUSBY,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Elham Roohani, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Heidi A. Ojeda,
20   Assistant Federal Public Defender, counsel for Christopher Ryan Busby, that the Court modify
21   his conditions of release.
22          The Stipulation is entered into for the following reasons:
23          1.      On Tuesday, December 11, 2018, Mr. Busby’s employer, Nacho Daddy, is
24   hosting a company-wide holiday party for all of its employees at Goldspike, Downtown from
25   9:00pm to Midnight. Mr. Busby is a manager at Nacho Daddy and would like to attend the party
26   with all of his co-workers.
        Case 2:15-cr-00353-GMN-NJK Document 104 Filed 12/07/18 Page 2 of 3




 1          2.      Counsel has spoken with Pretrial Services concerning this request. Pretrial
 2   Services indicates that they will defer to the Court on this request.
 3          3.      The government has no objection to this requested modification.
 4          This is the fourth stipulation to modify conditions of release filed herein.
 5          DATED this 7th day of December, 2018.
 6    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
 7
 8       /s/ Heidi A. Ojeda                               /s/ Elham Roohani
      By_____________________________                  By_____________________________
 9
      HEIDI A. OJEDA                                   ELHAM ROOHANI
10    Assistant Federal Public Defender                Assistant United States Attorney

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
       Case 2:15-cr-00353-GMN-NJK Document 104 Filed 12/07/18 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:15-cr-353-GMN-NJK
 4
                   Plaintiff,                                         ORDER
 5
            v.
 6
     CHRISTOPHER RYAN BUSBY,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. Busby’s condition of release be modified to
11   allow him to attend his company’s holiday party at the Goldspike, Downtown from 9:00pm to
12   Midnight on Tuesday, December 11, 2018.
13                      7 day of December, 2018.
            DATED this ____
14
15                                             UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                  3
